Citation Nr: 0710670	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-21 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial evaluation greater than 10 percent 
for left knee patellofemoral pain disorder with synovitis and 
prepatellar bursitis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from November 1994 to 
November 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon, which granted service connection for left 
knee patellofemoral pain disorder with synovitis and 
prepatellar bursitis and assigned a 10 percent rating, 
effective November 21, 2002.  This matter was previously 
before the Board in June 2006 at which time it was remanded 
for additional development.  


FINDING OF FACT

The veteran's service-connected left knee patellofemoral pain 
disorder with synovitis and prepatellar bursitis is 
manifested by complaints of pain on motion and tenderness 
with no more than slight (noncompensable) limitation of 
motion with pain; there is no medical evidence of lateral 
instability or recurrent subluxation, ankylosis, dislocated 
semilunar cartilage, or impairment of the tibia and fibula.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 10 percent for service-connected left knee 
patellofemoral pain disorder with synovitis and prepatellar 
bursitis, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5003, 5260, 5261 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the appellant was provided notice of the VCAA in 
January 2003, which was prior to the March 2003 rating 
decision on appeal.  Therefore, the express requirements set 
out by the Court in Pelegrini have been satisfied.  

VA has fulfilled its duty to notify the appellant in this 
case.  In the January 2003 letter as well as a June 2006 
letter, and the April 2004 statement of the case and November 
2006 supplemental statement of the case, the RO informed the 
appellant of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claims, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  In the letters, VA informed the appellant 
that it would obtain the available records in the custody of 
federal departments and agencies and request medical records 
from identified private health care providers.  VA also 
informed the veteran in the June 2006 letter to send copies 
of any relevant evidence he had in his possession and that he 
could also get any relevant records himself and send them to 
VA.  Thus, the Board finds that VA's duty to notify has been 
fulfilled and any defect in the timing of such notice 
constitutes harmless error.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  With respect to the claim on appeal, the Board finds 
that the appellant is not prejudiced by a decision at this 
time since the claim is being denied.  Therefore, any notice 
defect, to include disability rating and effective date, is 
harmless error since no disability rating or effective date 
will be assigned.  

The Board also finds that all necessary assistance has been 
provided to the appellant, including obtaining identified 
medical records and affording the veteran examinations during 
the appeal period.  Additionally, the appellant was provided 
with the opportunity to testify at a Board hearing, but 
declined such hearing.  The appellant has not indicated that 
any additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant. See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.


II.  Facts

The veteran's service medical records show that she was 
treated for left knee complaints.  In April 1995, the veteran 
reported left knee pain and locking and denied history of 
trauma.  She was diagnosed as having gastroc tendonitis on 
the left.  She was again treated in March 1997 for 
exacerbation of left knee pain that began while running.  She 
was diagnosed as having left knee bursitis versus meniscus 
strain.  

In November 2000, the veteran presented to a private medical 
facility complaining of continued left knee pain.  The record 
notes that the veteran had been seen on two prior occasions 
over the past three and a half weeks for knee pain.  She was 
treated with medication and a knee injection of Celestone and 
Sensorcaine.  Findings revealed diffuse tenderness over the 
lateral joint space and upper aspect of the left patellar 
region.  The veteran did not have patellar instability.  She 
was stable to varus and valgus.  Anterior and posterior 
drawer tests were unremarkable.  There was no laxity.  Left 
knee x-ray was negative.  The veteran was assessed as having 
knee strain.  

In February 2001, the veteran was seen again at a private 
medical facility complaining of continued left knee pain.  
She reportedly completed physical therapy one month earlier.  

A magnetic resonance imaging (MRI) was performed on the 
veteran's left knee in February 2001 revealing no significant 
abnormalities.

During a March 2001 orthopedic consultation, the veteran 
complained of left knee pain for six months.  She denied any 
known trauma, but said that an incident at work where she was 
twisting and pivoting quite a bit may have aggravated the 
knee causing progressive problems.  She reported that she was 
employed as a warehouse worker at a Polo factory.  Treatment 
over the prior few months included bracing, taping and 
exercises, but had not really helped.  The veteran described 
the pain as constant and ranging from sharp to dull.  She 
also said it was "moderate" and seemed to be worsening.  
The veteran further reported swelling in the left knee and 
the knee giving way.  On examination the veteran had full 
range of motion of the hips.  There was no effusion of either 
knee and there was negative anterior and posterior drawers.  
There was also negative Lachman, and negative varus and 
valgus instability in the knees.  The left knee revealed 
significant inferior pole patellar tendonitis with tenderness 
to palpation.  Tenderness was also noted over the lateral 
retinaculum and lateral facet of the patella, and there was 
pain with compression of the lateral facet.  In addition, 
there was slight tenderness over the lateral meniscus as well 
as diffuse tenderness throughout the knee.  X-rays and a MRI 
did not show fracture, dislocation or complete tears.  The 
veteran was assessed as having left knee anterior pain with 
patellotendonitis with quad and "VMO" atrophy and possibly 
a lateral meniscus tear and possible tight lateral 
retinaculum with possible patellofemoral compression 
syndrome.  The veteran was given exercises to perform and was 
advised to return in four to six weeks for a re-evaluation.  

During a follow-up visit in April 2001, the veteran reported 
left knee popping and pain, but denied locking or giving way.  
On examination the knees were stable.  There was some 
patellar apprehension bilaterally and patellar glide of 4 on 
both sides.  There was also some tenderness to palpation of 
the inferior pole of the patella.  Lachman was negative as 
was anterior and posterior drawers.  There was no varus or 
valgus instability and no effusion.  The veteran did have 
some soreness over the lateral medial retinaculum on the 
left.  The surgeon assessed the veteran as having bilateral 
knee patellar tendonitis with ligamentous laxity and maybe 
some patellofemoral compression syndrome, and mostly with 
some subluxation of the patellae.  He did not think surgery 
was indicated at that time.

During a July 2001 private orthopedic visit, the veteran 
reported an episode the prior month in which she said her 
left knee felt as if it kind of gave way on her.  She said it 
happened as she was getting out of the shower and walking 
toward the bathroom.  She reported having swelling and pain 
after that incident with continuing soreness.  She said that 
prior to this incident she was doing well and was quite happy 
with the progress of her left knee.  On examination the 
veteran had full range of motion of the left knee.  She had 
pain at the inferior pole of the patella with no effusion.  
There was some slight mediolateral joint line tenderness, no 
varus or valgus instability, no pain with stressing of the 
medial and lateral collateral ligaments, negative Lachman, 
negative anterior drawer, positive apprehension and 
neurovascularly intact dally.  The veteran was assessed as 
having left knee patellar instability with patellar 
tendonitis and patellofemoral compression syndrome.  

The veteran reported to a private urgent care clinic in 
November 2002 complaining of left knee pain for two days.  
Findings revealed tenderness over the medial aspect of the 
patella and crepitus.  There was no ligament laxity found.  
The veteran was assessed as having patella tendonitis and 
chondromalacia.  

In January 2003, the veteran presented for a VA examination 
at which time she said she was not working.  She reported 
pain on a daily basis in both knees that was worse in cold 
weather.  She also complained of chronic intermittent 
swelling, crepitation, morning stiffness, locking and 
popping.  She said the left patella tends to dislocate 
medially.  She admitted to using a patellar stabilizing brace 
on the left knee in the past, and denied using a cane or 
crutch.  She said she no longer took Ibuprofen.  She said she 
missed work in the past due to her knees.  She said her 
current unemployment was not related to her knees and she was 
presently looking for work.  On examination the veteran's 
knees showed swelling and synovial thickening, left greater 
than right.  There was some effusion in the left prepatellar 
bursa, but no inflammation at the moment.  There was mild 
crepitation on range of motion in both knees which was from 0 
to 130 degrees bilaterally.  There was tenderness of the 
patellofemoral joints bilaterally.  There was no collateral 
ligament, medial collateral or cruciate ligament laxity seen.  
McMurray's maneuver was negative.  There was no atrophy.  X-
rays of the knees revealed unremarkable exams.  The veteran 
was assessed as having patellofemoral pain disorder with 
synovitis bilaterally, and left, prepatellar bursitis, 
subacute.  The examiner opined that during flare-ups of the 
knees an additional motion loss of 15-20 degrees in flexion 
and mild alteration in the veteran's gait due to limping.  He 
added that any repetitive movement would result in flare-ups 
of pain.  He expected the veteran's condition to be chronic 
and opined that she would not do well in labor-type jobs 
involving bending, lifting, stooping, and working on her 
knees.  

VA outpatient records in 2003 and 2004 reflect the veteran's 
history of left knee pain. 

The veteran reported on her substantive appeal dated in June 
2004 that due to left knee tenderness, grinding and cracking, 
and progressive pain, she was entitled to a higher 
evaluation.

The veteran underwent a VA examination for her left knee in 
October 2006.  She reported pain across the anterior aspect 
of the knees that was a "level four" on a regular basis, 
but could go up to a "seven or eight" during flare-ups.  
She estimated that she had flare-ups two to three times per 
week, especially with extended standing, walking or trying to 
push objects such as a cart at work.  She said she worked as 
a chef which required standing most of the day and that she 
was able to do her job, although it caused some increased 
pain.  She reported additional symptoms in the left knee 
including popping, cracking, and grinding under the knee cap 
as well as giving way, weakness, stiffness, lack of 
endurance, and a locking sensation, but not true mechanical 
locking.  She takes Ibuprofen and has not had any treatment 
since her last VA examination in 2003.  On examination the 
veteran had a mild antalgic quad avoidance gait.  She was 
able to ambulate up and down steps with mild discomfort 
across the anterior of the knees.  There was no effusion of 
the left knee.  Range of motion was from 0 to 130 degrees 
with complaints of pain on all motions.  There was tenderness 
along the distal pull of the patella with no true medial or 
lateral joint line tenderness.  The knee was stable to varus, 
valgus, Lachman's, and posterior drawer.  McMurray's was 
negative.  X-rays revealed small left knee joint effusion, 
but no significant degenerative changes.  The veteran was 
diagnosed as having bilateral patellofemoral pain syndrome.  
The examiner opined that the veteran was likely to have 
flare-ups with increased activity causing increased pain.  He 
also opined that she would have increased sensation of 
weakness and a loss of another 10 to 15 degrees of flexion.  
He said the veteran does not suffer from any true instability 
of the knees.  He added that her condition does get 
aggravated by work, but does not limit her capacity as a 
chef.   

III.  Analysis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case regarding an increased rating for the veteran's 
left knee disability, the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Bursitis and synovitis are rated on limitation of motion of 
affected parts, as arthritis, degenerative.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5019, 5020.

Arthritis due to trauma and substantiated by x-ray findings 
is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis, in turn, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  Id.

Under the limitation of motion codes, a 0 percent evaluation 
is warranted for knee flexion limited to 60 degrees, a 10 
percent evaluation is warranted for knee flexion limited to 
45 degrees, a 20 percent evaluation is warranted for knee 
flexion limited to 30 degrees, and a 30 percent evaluation is 
warranted for knee flexion to 15 degrees. 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2006).

For limitation of extension, a 0 percent evaluation is 
warranted for extension limited to 5 degrees, a 10 percent 
evaluation is warranted for extension limited to 10 degrees, 
and a 20 percent evaluation is warranted for extension 
limited to 15 degrees. A 30 percent evaluation requires 
extension limited to 20 degrees, a 40 percent evaluation 
requires extension limited to 30 degrees and a 50 percent 
evaluation is warranted for extension limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006).

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate II.

Where there is recurrent subluxation, lateral instability, or 
other impairment of a knee, a 10 percent evaluation may be 
assigned where the disability is slight; a 20 percent 
evaluation will be assigned for moderate disability and 30 
percent for severe disability.  38 C.F.R. 38 C.F.R. § 4.71a, 
DC 5257.  However, ratings under DC 5257 are not "predicated 
on loss of range of motion, and thus [38 C.F.R.] §§ 4.40 and 
4.45, with respect to pain, do not apply."  Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).

Separate ratings for arthritis of a knee, when there is 
actual limitation of motion, and for instability of the knee 
may be assigned without pyramiding, which is prohibited by 38 
C.F.R. § 4.14.  VAOGCPREC 23-97 (July 1, 1997; revised July 
24, 1997).

Under DC 5258, a 20 percent evaluation, the highest and only 
rating, is assigned where there is a dislocated cartilage, 
with frequent episodes of "locking," pain, and effusion into 
the knee joint.

Considering the evidence of record in light of the above-
noted criteria, the Board finds that the veteran's left knee 
disability is appropriately rated as 10 percent disabling 
under the limitation of motion codes and does not warrant a 
higher evaluation, even when functional loss due is 
considered due to symptoms such as pain.  This is so based on 
normal or near normal range of motion findings with respect 
to the left knee. Specifically, the veteran was noted to have 
full range of motion in the left knee on a July 2001 private 
orthopedic evaluation report and demonstrated normal 
extension of 0 degrees and near normal flexion of 130 degrees 
during VA examinations in January 2003 and October 2006.  See 
38 C.F.R. § 4.71a, Plate I.  These findings are commensurate 
with a less than compensable rating under Code 5260 and Code 
5261 based on a strict adherence to the rating criteria.  
With that in mind, the veteran is appropriately rated at 10 
percent under Code 5260 for functional loss due to pain.  
With respect to pain, the veteran has consistently complained 
of pain and was found by the VA examiners in January 2003 and 
October 2006 as having pain on motion.  These examiners also 
assessed the veteran as having a 10 to 20 degree loss of 
flexion during flare ups which they stated are caused by 
increased activity.  

In sum, the fact that some (albeit, only slight) limitation 
of flexion is shown, together with the veteran's complaints 
of continued pain, the Board finds that the level of 
impairment resulting from the veteran's left knee disability 
is comparable to painful motion of the left knee, for which a 
10 percent evaluation has appropriately been assigned.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59.  A higher than 10 percent 
evaluation for painful motion in the left knee is simply not 
warranted in view of the slight degree of actual limitation 
of flexion demonstrated.

The Board also has considered the recent VA General Counsel 
Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), 
where it was held that a claimant who had both limitation of 
flexion and limitation of extension of the same leg must be 
rated separately under Diagnostic Codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  This, however, does not apply to the 
veteran's case given that she has not demonstrated any 
limitation of motion on extension and, in fact, has not 
demonstrated a compensable rating under either Code 5260 or 
5261 based on a strict adherence to the limitation of motion 
criteria.  What the RO has done is assign a 10 percent rating 
under Code 5003 in recognition of the fact that there is some 
limitation of motion with pain under Code 5260.  The Board 
does not interpret the General Counsel opinion as providing 
for separate ratings for noncompensable limitation of flexion 
and limitation of extension due to pain and believes that the 
10 percent rating for limitation of motion with pain 
(although noncompensable under Codes 5260 and 5261) under 
Code 5003 is all that is permitted under that regulatory 
provision.

In the absence of evidence of disability comparable to 
ankylosis or impairment of the tibia or fibula, Diagnostic 
Codes 5256 or 5262, respectively, are not applicable.  

Regarding Code 5258, the veteran does not have dislocation of 
semi-lunar cartilage nor is an analogous rating warranted 
under this code.  Although the veteran has complained of a 
locking sensation, the October 2006 VA examiner stated that 
it was not a true mechanical locking.  And while the January 
2003 examiner noted some effusion in the veteran's left knee 
joint, the veteran was noted to have no effusion during 
orthopedic visits in March 2001 and July 2001 and during the 
October 2006 VA examination.  Thus, the evidence does not 
support "frequent" episodes of effusion into the left knee 
joint.  Moreover, the symptom of pain, which is frequent, is 
already reflected in the veteran's present rating for painful 
motion.  Accordingly, the Board finds that the evidence does 
not meet the criteria under Code 5258 for a 20 percent 
rating.  38 C.F.R. § 4.71a.  

The evidence also does not support a separate rating under 
Code 5257 for recurrent left knee subluxation or lateral 
instability.  The only notation in the record regarding 
subluxation is an April 2001 notation that the veteran had 
some subluxation of the patellae.  However, this single 
notation in the record does not satisfy the criteria for 
recurrent subluxation.  As far as instability, the November 
2000 orthopedic physician remarked that the veteran did not 
have patellar instability.  Also, negative varus and valgus 
instability of the knees was noted during a March 2001 
orthopedic consultation as well as follow-up visits in April 
2001 and July 2001.  In addition, the October 2006 VA 
examiner opined that the veteran did not suffer from any true 
instability.  For these reasons, the Board finds that the 
evidence does not meet the criteria under Code 5257 and 
therefore a separate rating under this code is not warranted.  
38 C.F.R. § 4.71a.  

Additionally, the Board finds that there is no showing that 
the veteran's left knee extremity has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that the disability 
has not warranted frequent periods of hospitalization or 
otherwise renders impractical the application of the regular 
schedular standards.  The record shows that the veteran 
presently works as a chef and it is noted on the October 2006 
VA examination report that her left knee disability does not 
limit her capacity to work as a chef, although her work does 
aggravate this disability.  Thus, the Board finds that the 
currently assigned rating of 10 percent for the veteran's 
left knee patellofemoral pain disorder with synovitis and 
prepatellar bursitis adequately compensates her for the 
severity of the disability.  Hence, the criteria for invoking 
the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Based on the foregoing, the Board finds that the evidence 
does not warrant a rating in excess of 10 percent for left 
knee patellofemoral pain disorder with synovitis and 
prepatellar bursitis from the date of the grant of service 
connection.  As the preponderance of the evidence is against 
this claim, the benefit-of-the-doubt rule is not for 
application.  38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to an initial evaluation greater than 10 percent 
for left knee patellofemoral pain disorder with synovitis and 
prepatellar bursitis is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


